Exhibit 10.7
AMENDMENT NO. 1
 
EMPLOYMENT AGREEMENT


As of the 1st day of December 2015 (the “Effective Date”), this Amendment  to
the Employment Agreement, “Amendment No. 1” is entered into by and between
ORBITAL TRACKING CORP., a Nevada corporation (the “Corporation”), and Theresa
Carlise (the “Executive”),


RECITALS

 
WHEREAS, the Company and Executive entered into an employment agreement dated
June 9, 2015 (“Employment Agreement”), a copy of which is attached hereto as
Exhibit A; and
 
WHEREAS, the Company and Executive desire to enter into this Amendment No. 1 to
modify certain terms of the Employment Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:
 
(a)           Duties (Section 2). The Executive shall serve as the Chief
Financial Officer, Treasurer and Secretary of the Corporation, with such duties,
responsibilities and authority as are commensurate and consistent with her
position, as may be, from time to time, assigned to her by the Board of
Directors (the “Board”) of the Corporation. The Executive shall report directly
to the Board. During the Term (as defined in Section 3), the Executive shall
devote substantially all of her entire business time, attention and energy
exclusively to the business and affairs of the Company, Executive may serve as a
member of the Board  of Directors of other organizations that do not
compete  with the Company, and may participate in other professional, civic,
governmental organizations and activities that do not materially affect his
ability to carry out his duties hereunder.


(b)           Duties (Section 2 a. Location). It is understood that the
Executive performs her services for the Company at a location other than the
corporate headquarters, Pittsburgh, PA.


     (c)           Term of Employment (Section 3). The term of the Executive’s
employment hereunder, unless sooner terminated as provided herein (the “Initial
Term”), shall be for a period of one (1) year commencing on the Effective Date
of this Amendment No. 1. The term of this Agreement shall automatically be
extended for additional terms of one (1) year each (each a “Renewal Term”)
unless either party gives prior written notice of non-renewal to the other party
no later than sixty (60) days prior to the expiration of the Initial Term
(“Non-Renewal Notice”), or the then current Renewal Term, as the case may be.
For purposes of this Agreement, the Initial Term and any Renewal Term are
hereinafter collectively referred to as the “Term.”

 
 

--------------------------------------------------------------------------------

 
 
(d)           Compensation of Executive (Section 4).  The Corporation shall pay
the Executive as compensation for her services hereunder, in equal bi-weekly
installments during the Term, the sum $140,000 per year (the “Base Salary”),
less such deductions as shall be required to be withheld by applicable law and
regulations. The Corporation shall review the Base Salary on an annual basis and
has the right but not the obligation to increase it.


(e)           Additional Benefits (Section 4 a.). The Company agrees to provide
medical plan coverage for Executive, at the expense of the Company.


(f)           Entire Agreement: The terms of this Amendment No. 1 supersede any
conflicting terms in the Employment Agreement. All other terms of the Employment
Agreement shall remain in full force and effect.


(g)           Amendments:  No amendment or modification of the terms of this
Amendment No.1 or Employment Agreement shall be valid unless made in writing and
duly executed by both parties. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one of the same instrument. The parties hereto
have executed this Agreement as of the date set forth above.
 
(h)           Jurisdiction: This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Pennsylvania without reference
to principles of conflicts of laws and each of the parties hereto irrevocably
consents to the jurisdiction and venue of the federal and state courts located
in the State of Pennsylvania.
 
This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one of the same instrument. The parties hereto have executed this Agreement as
of the date set forth above.
 

CORPORATION:       ORBITAL TRACKING CORP.      
By:  /s/ David Phipps   
David Phipps
Title: Chief Executive Officer
Date: December 28, 2015     EXECUTIVE:       THERESA CARLISE    /s/ Theresa
Carlise Date: December 28, 2015

 